Citation Nr: 0938027	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-35 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to December 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).  A hearing before the undersigned 
acting Veterans Law Judge was held at the RO in March 2007 
(i.e. a video hearing).  The hearing transcript has been 
associated with the claims file.


FINDING OF FACT

The evidence does not indicate that hepatitis C was incurred 
in service or that it is otherwise causally related to 
service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In February and November 2004, July 2005, and March 2006, the 
agency of original jurisdiction (AOJ) sent letters to the 
Veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
although the November 2004, July 2005, and March 2006 notice 
letters postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining all available medical records and obtaining a 
medical opinion.  The Board notes that it appears that there 
are outstanding in-service hospitalization records.  The 
evidence indicates that VA requested these records but, after 
receiving no response from the Hospital after two requests 
and a negative request from the National Personnel Records 
Center (NPRC), determined that the records were unavailable 
and that any further effort would be futile.  The evidence 
also reflects that the Veteran was informed of the 
unavailability of these records in a July 2009 letter and the 
July 2009 Supplemental Statement of the Case.  The Board 
notes that the Veteran's representative has asserted that VA 
should undertake additional effort to obtain the hospital 
records.  The Board agrees with the Appeals Management Center 
that any further development is unnecessary and futile, 
however.  38 C.F.R. § 3.159 states that "VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal Department or agency [. . .] until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile", 
such as in instances where "the custodian does not have 
them".  In this case, although no response has been received 
from the actual hospital in which the Veteran was treated in 
service, the evidence documents that the NPRC, which is the 
custodian of all inpatient records which are more than two 
years old, does not have the records.  
Thus, the Board finds that no further development is needed 
on this matter, and that the claim is ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records do not contain any complaint, 
finding, or treatment for hepatitis C, and the December 1975 
separation examination reports noted normal clinical findings 
with negative histories as to liver trouble or jaundice.  
Post-service records indicate that the Veteran was first 
diagnosed with hepatitis C in 2002.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.  

The Veteran contends that his hepatitis C is a result of an 
in-service car accident.  Specifically, he reports that, as a 
result of the accident, he sustained injuries which 
necessitated treatment initially at a Japanese emergency room 
and then at an Army hospital.  He contends that the Japanese 
hospital "could have been under less than U.S. standards 
when it came to sanitary treatment," and as support for this 
opinion, he has reported that numerous years after the 
incident, he was rubbing a scar on his head when a "good 
sized piece of glass" started coming out.  See, e.g., March 
2007 hearing transcript.  The Veteran has also reported the 
existence of other possible in-service risk factors such as 
in-service inoculations, removal of wisdom teeth, removal of 
a cyst, and possible blood transfer when he was stabbed by a 
friend during some "horseplay".  

The service medical evidence documents that the Veteran's 
wisdom teeth were removed in 1972, that the Veteran was 
treated for a resolving hematoma of the left leg between 
December 3rd and 7th, 1973, that he was hospitalized from 
December 16th to December 19th, 1973, so he could heal from 
"multiple lacerations and contusion" and "blunt head 
trauma with loss of consciousness", and that he underwent 
removal of a pilondeal cyst in October 1974.  The service 
medical evidence also reflects the Veteran's history in March 
1975 of using heroin "several years" earlier and of being 
in a "wreck" prior to service, for which he received 48 
stitches.  

A VA examination was conducted in September 2006.  The 
examination record reflects the Veteran's negative histories 
as to occupational exposure to blood or body fluids, usage of 
intravenous drugs or intranasal cocaine, or having any 
tattoos or body piercings.  He also denied having a history 
of high-risk sexual activities.  The Veteran did report that 
he had a motorbike accident in 1966, for which he received 48 
stitches, and a motor vehicle accident in 1972 for which he 
received multiple sutures.  He also reported having his 
wisdom teeth and a cyst removed during service and of 
receiving a knife cut to the leg during service.  After 
examination and review of the record, the examiner diagnosed 
the Veteran with hepatitis C with mild psoriasis.  The 
examiner noted that the Veteran contended that the hepatitis 
C was the result of the in-service motor vehicle accident.  
The examiner indicated that sterile techniques were the norm 
for any medical practice in the 1970s, however, and that 
"Japan would certainly have been using sterile technique as 
well".  The examiner further noted that the Veteran had 
denied any other risk factor and that he also reported 
receiving a kitchen knife laceration in service.  The 
examiner did not believe the knife was "anything that would 
transmit hepatitis C", however.  Furthermore, the examiner 
did not believe that the 1966 motorbike accident was 
"something that would be implicated in [the Veteran's] 
hepatitis C either".  In sum, the examiner found that he did 
not "really have a cause or likely etiology for his 
hepatitis C" and that he "would have to say that it [was] 
not at least as likely as not that [the] hepatitis C was 
caused by a motor vehicle accident in-service.  

After review of the evidence, the Board finds that service 
connection is not warranted at this time.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
Review of the evidence reveals that the Veteran's "risk 
factors" involve the use of heroin presumptively prior to 
service, treatment for injuries sustained during motor 
vehicle accidents , both before and during service, in-
service inoculations, and in-service surgical treatment.  The 
evidence does not contain any competent evidence linking the 
currently diagnosed hepatitis C to any of these risk factors, 
however, though it does contain an opinion, which is based on 
review of the record and which is supported by rationale, 
that the hepatitis C is not attributable to any of the 
reported in-service risk factors.  In this case, based on the 
lack of a competent opinion linking the hepatitis C to an in-
service risk factor and based on the existence of multiple 
possible (even if not probable) risk factors, the Board finds 
that it would be speculative to relate the Veteran's 
hepatitis C to an incident in service rather than to a risk 
factor encountered outside of service.  Consequently, service 
connection must be denied.  
 

ORDER

Service connection for hepatitis C is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


